EDWARDS, Judge.
This case is an appeal by the Louisiana Department of Wildlife and Fisheries from a decision of the Louisiana State Civil Service Commission modifying the disciplinary sanction the Department had assessed against one of its employees, Edward A. Barnes, appellee herein. By letter dated August 1, 1978, appellant demoted appellee from Wildlife Agent II to Wildlife Agent I and suspended him without pay for a period of thirty days. The reasons given in the letter for the demotion and suspension were that appellee had issued sixteen fraudulent Louisiana Wildlife Commission violation citations between May 25, 1973, and December 19, 1975; and that he had failed to report to a proper authority that his supervisor had directed him not to file charges with the District Attorney’s office against two particular persons, whom he had previously cited for violation. After hearing, the Civil Service Commission issued an opinion upholding appellee’s suspension, reversing the demotion, and ordering appellee reinstated to Wildlife Agent II with full back pay, except for the amount he would have earned during his suspension.
A careful review of the entire record convinces us that, based on the facts elicited, the Civil Service Commission’s decision was not manifestly erroneous.
For the foregoing reasons, the decision appealed from is affirmed. All costs, both before the Civil Service Commission and on appeal, are to be paid by the Department of Wildlife and Fisheries.
AFFIRMED.